Case: 5:19-cv-00504-KKC Doc #: 1-1 Filed: 12/30/19 Page: 1 of 8 - Page ID#: 6




                           EXHIBIT A
Filed               19-CI-00244 11/27/2019
          Case: 5:19-cv-00504-KKC                  Stephanie
                                    Doc #: 1-1 Filed:        Brinegar
                                                      12/30/19           NOT
                                                                Page:Cassidy,
                                                                      2 of     ORIGINAL
                                                                           8 -Estill
                                                                               Page  Circuit
                                                                                      ID#: 7  DOCUMENT
                                                                                             Clerk
                                                                         12/30/2019 10:07:35 AM
                                                                         48398

                                       COMMONWEALTH OF KENTUCKY
                                           ESTILL CIRCUIT COURT
                                         CIVIL ACTION NO. __________
                                               Electronically Filed

        DANNY MARCUM                                                                           PLAINTIFF


        vs.                                          COMPLAINT


        THE PRUDENTIAL INSURANCE COMPANY OF AMERICA                                          DEFENDANT

                   To be served through:
                   CT Corporation System
                   306 West Main Street
                   Suite 512
                   Frankfort, KY 40601

                                            ** ** ** ** ** ** ** ** ** **




                                                                                                                 Presiding Judge: HON. MICHAEL DEAN (623340)
                   Comes the Plaintiff, Danny Marcum, and for his Complaint against Defendant The

        Prudential Insurance Company of America, states as follows:

              1.      The Plaintiff, Danny Marcum, is a citizen and resident of Estill County, Kentucky.

              2.      Defendant The Prudential Insurance Company of America (“Prudential”) is an

                      insurance company believed to be domiciled in the state of New Jersey, with its

                      statutory home office located at 751 Broad Street Newark, New Jersey 07102.

              3.      Prudential is authorized to do the business of insurance in Kentucky by holding a

                      Kentucky Certificate of Authority.

              4.      Prudential’s service of process agent is CT Corporation System, located at 306 West

                      Main Street, Suite 512, Frankfort, Kentucky 40601, and can be served through the said
                                                                                                                 COM : 000001 of 000007




                      service of process agent.

              5.      Jurisdiction is proper in this Court because Prudential transacts business, issued a

                      policy of insurance in, and caused damages in the Commonwealth of Kentucky, and



Filed                    19-CI-00244    11/27/2019            Stephanie Brinegar Cassidy, Estill Circuit Clerk
Filed                  19-CI-00244 11/27/2019
             Case: 5:19-cv-00504-KKC                  Stephanie
                                       Doc #: 1-1 Filed:        Brinegar
                                                         12/30/19           NOT
                                                                   Page:Cassidy,
                                                                         3 of     ORIGINAL
                                                                              8 -Estill
                                                                                  Page  Circuit
                                                                                         ID#: 8  DOCUMENT
                                                                                                Clerk
                                                                            12/30/2019 10:07:35 AM
                                                                            48398

                       Plaintiff resides in, and was caused harm in, Estill County, Kentucky. Defendant’s

                       breach of its payment obligations took place in Estill County, where benefits are

                       payable.

               6.      At the time of the circumstances giving rise to this lawsuit, Plaintiff was an employee

                       of Sekisui S-Lec America, LLC (“Sekisui”), employed as a Shipping & Receiving

                       Operator.

               7.      Sekisui and/or Sekisui America Corporation established an provided a short-term

                       disability plan (“STD Plan”) to its employees, which includes Plaintiff. The group

                       contract number is believed to be G-51374-NJ

               8.      Plaintiff was covered and eligible under the STD Plan.

               9.      The STD Plan entitles employees to a percentage of their predisability earnings upon




                                                                                                                      Presiding Judge: HON. MICHAEL DEAN (623340)
                       satisfaction of the terms of the policy.

               10.     The short-term disability policy defines disability and entitles Plaintiff to receive short-

                       term disability (“STD”) benefits if Plaintiff meets the following definition:

                            How Does Prudential Define Disability?

                            You are disabled when Prudential determines that:

                                •   you are unable to perform the material and substantial duties of
                                    your regular occupation due to your sickness or injury;

                                •   you are under the regular care of a doctor; and

                                •   you have a 20% or more loss in weekly earnings due to the same
                                    sickness or injury.

                                The loss of a professional or occupational license or certification does
                                                                                                                      COM : 000002 of 000007




                                not, in itself, constitute disability. 1




        1
            Emphasis in original.

                                                              2
Filed                      19-CI-00244     11/27/2019             Stephanie Brinegar Cassidy, Estill Circuit Clerk
Filed             19-CI-00244 11/27/2019
        Case: 5:19-cv-00504-KKC                  Stephanie
                                  Doc #: 1-1 Filed:        Brinegar
                                                    12/30/19           NOT
                                                              Page:Cassidy,
                                                                    4 of     ORIGINAL
                                                                         8 -Estill
                                                                             Page  Circuit
                                                                                    ID#: 9  DOCUMENT
                                                                                           Clerk
                                                                       12/30/2019 10:07:35 AM
                                                                       48398

        11.    Defendant has a responsibility for payment of any disability benefits due according to

               the terms and conditions of the short-term disability policy.

        12.    Plaintiff, while working for Sekisui, became disabled under the terms of the short-term

               disability policy, which disability arose after the Effective Date of the short-term

               disability policy, and he was unable to return to work at Sekisui on or about June 8,

               2018.

        13.    Plaintiff timely and properly submitted a claim to Defendant, consistent with the terms

               of the STD policy. Plaintiff’s STD disability claim number is believed to be 12458594.

        14.    Plaintiff’s claim was approved for a period time before future STD benefits were

               denied.

        15.    By letter dated November 6, 2018, Defendant denied Plaintiff’s claim for STD benefits




                                                                                                           Presiding Judge: HON. MICHAEL DEAN (623340)
               under the policy beyond August 30, 2018.

        16.    By letter dated May 3, 2019, Plaintiff timely and properly appealed the denial of his

               STD benefits, in the manner set forth in the applicable policy.

        17.    By letter dated October 21, 2019, Defendant upheld the denial of Plaintiff’s claim for

               STD benefits.

        18.    The October 21, 2019 letter stated that Plaintiff “may file a lawsuit under the Employee

               Retirement Income Security Act (ERISA).”

        19.    Plaintiff has timely and properly exhausted any required administrative remedies and

               appeals for his STD claim.

        20.    The STD insurance is an employee benefit governed by the Employee Retirement
                                                                                                           COM : 000003 of 000007




               Income Security Act, 29 U.S.C. § 1001 et seq.




                                                    3
Filed             19-CI-00244    11/27/2019             Stephanie Brinegar Cassidy, Estill Circuit Clerk
Filed              19-CI-00244
        Case: 5:19-cv-00504-KKC11/27/2019
                                   Doc #: 1-1 Filed:Stephanie
                                                     12/30/19Brinegar 5 ofNOT
                                                                Page:Cassidy,   ORIGINAL
                                                                           8 - Estill
                                                                               Page   Circuit
                                                                                       ID#: 10 DOCUMENT
                                                                                              Clerk
                                                                          12/30/2019 10:07:35 AM
                                                                          48398

         21.    Under the terms of the insurance policy, Plaintiff is entitled to continued STD benefits

                until the maximum benefit duration date in the policy.

         22.    Plaintiff is entitled to payment of STD benefits, as Plaintiff meets the definition of

                “disability” under the terms of the applicable policy.

         23.    Plaintiff also had, at all times relevant to the claims asserted herein, long-term disability

                (“LTD”) insurance coverage with Defendant through his employment with Sekisui.

         24.    Plaintiff was covered and eligible under the long-term disability Plan (“LTD Plan”).

                The group contract number is believed to be G-51374-NJ.

         25.    The LTD insurance policy provides for monthly disability benefit payments, based on

                a percentage of Plaintiff’s pre-disability earnings.

         26.    Benefits are payable to Plaintiff under the LTD insurance policy because he is disabled,




                                                                                                                Presiding Judge: HON. MICHAEL DEAN (623340)
                as defined in the insurance policy, from performing his past occupation at Sekisui and

                any other gainful occupation.

         27.    The LTD policy defines disability and entitles Plaintiff to receive benefits, if Plaintiff

                meets the following definition:

                    How Does Prudential Define Disability?

                    You are disabled when Prudential determines that:

                        •   you are unable to perform the material and substantial duties of
                            your regular occupation due to your sickness or injury; and

                        •   you are under the regular care of a doctor; and

                        •   you have a 20% or more loss in your monthly earnings due to that
                            sickness or injury.
                                                                                                                COM : 000004 of 000007




                    After 24 months of payments, you are disabled when due to the same
                    sickness or injury:



                                                       4
Filed              19-CI-00244     11/27/2019               Stephanie Brinegar Cassidy, Estill Circuit Clerk
Filed                  19-CI-00244
            Case: 5:19-cv-00504-KKC11/27/2019
                                       Doc #: 1-1 Filed:Stephanie
                                                         12/30/19Brinegar 6 ofNOT
                                                                    Page:Cassidy,   ORIGINAL
                                                                               8 - Estill
                                                                                   Page   Circuit
                                                                                           ID#: 11 DOCUMENT
                                                                                                  Clerk
                                                                              12/30/2019 10:07:35 AM
                                                                              48398

                                 •   you are unable to perform the duties of any gainful occupation for
                                     which you are reasonably fitted by education, training or
                                     experience; and

                                 •   you are under the regular care of a doctor.

                            The loss of a professional or occupational license or certification does not,
                            in itself, constitute disability. 2

               28.     Defendant has a responsibility for payment of any LTD benefits due according to the

                       terms and conditions of the long-term disability policy.

               29.     The Plaintiff, while working at Sekisui, became disabled under the terms of the long-

                       term disability policy, and he was unable to return to work at Sekisui since on or about

                       June 8, 2018.

               30.     The Plaintiff was unable to perform the material duties of his own occupation, and any




                                                                                                                      Presiding Judge: HON. MICHAEL DEAN (623340)
                       other gainful occupation, since on or about June 8, 2018, as a result of sickness or

                       injury.

               31.     The Plaintiff applied for LTD benefits with the Defendant in a timely fashion, in the

                       manner outlined in the insurance policy. Defendant’s claim number for Plaintiff is

                       believed to be 12458594.

               32.     By letter dated November 6, 2018, Defendant denied Plaintiff’s claim for LTD benefits

                       under the policy.

               33.     On or about May 3, 2019, Plaintiff timely and properly appealed the denial of his LTD

                       benefits, in the manner set forth in the applicable policy.

               34.     By letter dated October 21, 2019, Defendant upheld the denial of Plaintiff’s claim for
                                                                                                                      COM : 000005 of 000007




                       LTD benefits.




        2
            Emphasis in original.

                                                               5
Filed                      19-CI-00244      11/27/2019             Stephanie Brinegar Cassidy, Estill Circuit Clerk
Filed              19-CI-00244
        Case: 5:19-cv-00504-KKC11/27/2019
                                   Doc #: 1-1 Filed:Stephanie
                                                     12/30/19Brinegar 7 ofNOT
                                                                Page:Cassidy,   ORIGINAL
                                                                           8 - Estill
                                                                               Page   Circuit
                                                                                       ID#: 12 DOCUMENT
                                                                                              Clerk
                                                                          12/30/2019 10:07:35 AM
                                                                          48398

         35.    The October 21, 2019 letter stated that Plaintiff “may file a lawsuit under the Employee

                Retirement Income Security Act (ERISA).”

         36.    Plaintiff has timely and properly exhausted any required administrative remedies and

                appeals.

         37.    The LTD insurance is an employee benefit governed by the Employee Retirement

                Income Security Act, 29 U.S.C. § 1001 et seq.

         38.    Under the terms of the insurance policy, Plaintiff is entitled to monthly LTD benefits.

         39.    The Plaintiff is entitled to LTD benefits, and Defendant should be required to perform

                under its contract and pay benefits to Plaintiff.

                                                 COUNT I

         40.    Plaintiff incorporates by reference all of the preceding paragraphs as if fully stated




                                                                                                              Presiding Judge: HON. MICHAEL DEAN (623340)
                herein.

         41.    This count is brought under ERISA pursuant to 29 U.S.C. § 1132(a)(1)(B) as a result

                of Defendant’s improper denials of benefits under the applicable plan(s) and to recover

                benefits under the terms of the plan(s).

         42.    Defendant’s decisions to terminate STD benefits and deny LTD benefits, and its refusal

                to reinstate STD benefits and approve LTD benefits after receiving additional evidence

                on appeal, were wrong, arbitrary and capricious, against the evidence provided to

                Defendant, and a breach of fiduciary duty, all of which entitles Plaintiff to benefits

                under the terms of the plan(s), interest, and attorney’s fees under 29 U.S.C. §

                1132(a)(1)(B) and (g).
                                                                                                              COM : 000006 of 000007




         43.    Defendant’s internal review is not subject to abuse of discretion review, and Plaintiff’s

                claim should be reviewed de novo.



                                                      6
Filed              19-CI-00244     11/27/2019              Stephanie Brinegar Cassidy, Estill Circuit Clerk
Filed               19-CI-00244
         Case: 5:19-cv-00504-KKC11/27/2019
                                    Doc #: 1-1 Filed:Stephanie
                                                      12/30/19Brinegar 8 ofNOT
                                                                 Page:Cassidy,   ORIGINAL
                                                                            8 - Estill
                                                                                Page   Circuit
                                                                                        ID#: 13 DOCUMENT
                                                                                               Clerk
                                                                           12/30/2019 10:07:35 AM
                                                                           48398

           44.      Defendant has failed to perform a full and fair review as required under 29 U.S.C. §

                    1133 and the associated ERISA regulations.

           45.      The damages sought for the aforesaid injuries are in excess of the jurisdictional limits

                    of this Court.

        WHEREFORE, Plaintiff demands the following relief:

                 Judgment against Defendant for full contractual benefits under 29 U.S.C. § 1132(a)(1)(B)

        and attorney’s fees and interest under 29 U.S.C. § 1132(g) pursuant to ERISA.



                                                              Respectfully submitted,

                                                              /s/ Elizabeth A. Thornsbury
                                                              ELIZABETH A. THORNSBURY
                                                              Email: elizabeth@austinmehr.com




                                                                                                                Presiding Judge: HON. MICHAEL DEAN (623340)
                                                              M. AUSTIN MEHR
                                                              Email: amehr@austinmehr.com
                                                              Mehr, Fairbanks & Peterson
                                                              Trial Lawyers, PLLC
                                                              201 West Short Street, Suite 800
                                                              Lexington, Kentucky 40507
                                                              Telephone: (859) 225-3731
                                                              Facsimile: (859) 225-3830
                                                              Attorney for Plaintiff




                                                                                                                COM : 000007 of 000007




                                                         7
Filed                  19-CI-00244    11/27/2019             Stephanie Brinegar Cassidy, Estill Circuit Clerk
